ConsultedDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pytlarz et al (US 2019/0304379) in view of Byren et al (US 2011/0235871).
As to claim 1, Pytlarz et al disclose (fig. 1) a method for determining (determined) an amount of ambient light illumination (ambient light), the method comprising: receiving an estimated (estimate) contribution per color component (color values, luminance, color grade) in an optical sensing region (front of display 120) of an input frame (102) to be displayed (displayed) on a display device (120), wherein the optical sensing region (front of display 120) corresponds to a location of an optical sensor (sensor) in a display region (front of display 120), (paragraph [0049]) of the display device (120), (paragraphs [0043], [0044], [0049]), wherein (fig. 2) the input frame (102) comprises digital information (206) for each color component (color values, luminance, color grade) for each pixel of the input frame (102); receiving, from an optical sensor controller (130), (paragraph [0048]) an amount of illumination (ambient light, incident light) in the optical sensing region (front of display 120) detected by the optical sensor (sensor) while the display device (120) is illuminated with a representation of the input frame 
As to claim 2, Pytlarz et al disclose (fig. 1) the method wherein gamma correction (gamma mapping) and localized contrast (screen luminance, color grade) enhancement is performed on the input frame (102), (paragraphs [0043]-[0045]).
As to claim 3, Pylartz et al disclose (fig. 1) the method wherein determining (determined) the amount of ambient light (ambient light) immunization comprises performing a transformation on the estimated (estimates) contribution per color component (color 
As to claim 4, Pylartz et al disclose (fig. 1) the method wherein performing the transformation comprises subtracting the estimated (estimates) contribution per color component (color gamut information, color values) in the optical sensing region (front of display 120) of the input frame (102) from the amount of illumination (illumination, luminance) in the optical sensing region (front of display) detected by the optical sensor (ambient light sensor), (paragraph [0049]).
As to claim 5, Pylartz et al disclose (fig. 1) the method wherein results per color component (color values, luminance, color grade) of performing the transformation are aggregated to determine (determine) the amount of ambient light illumination (ambient light), (paragraph [0049]).
As to claim 6, Pylartz et al disclose (fig. 1) the method wherein aggregating the results per color component (color values, luminance, color grade) comprises applying a weighting factor (weighting coefficients) to each color component (color values, luminance, color grade), (paragraph [0062]).
As to claim 8, Pylartz et al disclose (fig. 1) the method wherein the estimated (estimate) contribution per color component (color values, luminance, color grade) in the optical sensing region (front of display 20) of the input frame (102) is based on an average brightness (luminance) per color component (color values, luminance, color grade) in the optical sensing region (front of display 120) of the input frame (102), (paragraphs [0043]-[0045], [0049]).
As to claim 9, Pylartz et al disclose (fig. 1) the method wherein the amount of illumination (ambient light) in the optical sensing region (front of display 120) detected by the optical sensor (sensor) is based on an average brightness (luminance) per color component (color values, luminance, color grade) detected by the optical sensor (ambient light sensor) in the optical sensing region (front of display 120), (paragraphs [0043]-[0045], [0049]).
As to claim 10, Pylartz et al disclose (fig. 1) a device (adaptive display management) for determining (determine) an amount of ambient light illumination (ambient light), the device comprising: a display device (120); and one or more controllers (130) configured to: receive an estimated contribution per color component (color values, luminance, color grade) in an optical sensing region (front of display 120) of an input frame (102) to be displayed (displayed) on the display device (120), (paragraphs [0043]-[0045]), wherein the optical sensing region (front of display 120) corresponds to a location of an optical sensor (ambient light sensor) in a display region (front of display 120), (paragraph [0049]) of the display device (120), (paragraph [0049]), wherein (fig. 2) the input frame (102) comprises digital information (206) for each color component (color values, luminance, color grade) for each pixel of the input frame (102), (paragraph [0055]); receive, from an optical sensor controller, an amount of illumination (illumination) in the optical sensing region (front of display 120) detected by the optical sensor while the display device (120) is illuminated with a representation of the input frame (102); and determine (determine) the amount of ambient light illumination (ambient light) based on the estimated (estimates) contribution per color component (color values, luminance, color grade) in the optical sensing region (front of display 120) of the input frame (102) and the amount of illumination (illumination) in the optical sensing region (front of display 120) detected by the optical sensor (ambient light sensor), (paragraphs [0049]). Pytlarz et al fail to disclose wherein 
As to claim 11, Pylartz et al disclose (fig. 1) the device (adaptive display management) gamma correction (gamma mapping) and localized contrast enhancement (screen luminance, color grade) on the input frame (102), (paragraph [0043]).
As to claim 12, Pylartz et al disclose (fig. 1) the device (adaptive display management) wherein determining (determined) the amount of ambient light (ambient light) immunization comprises performing a transformation on the estimated (estimates) contribution per color component (color grade, ambient components) in the optical sensing region (front of display 120) of the input frame (102) and the amount of illumination (minimum luminance, maximum luminance, illumination) in the optical sensing region (front of display 120) detected by the optical sensor (ambient sensor), (paragraphs [0048], [0049]).
As to claim 13, Pylartz et al disclose (fig. 1) the device (adaptive display management) wherein performing the transformation comprises subtracting the estimated (estimates) contribution per color component (color gamut information, color values) in the optical sensing region (front of display 120) of the input frame (102) from the amount of illumination (illumination, luminance) in the optical sensing region (front of display) detected by the optical sensor (ambient light sensor), (paragraph [0049]).
As to claim 14, Pylartz et al disclose (fig. 1) the device (adaptive display management) wherein results per color component (color values, luminance, color grade) of performing the transformation are aggregated to determine (determine) the amount of ambient light illumination (ambient light), (paragraph [0049]).
As to claim 15, Pylartz et al disclose (fig. 1) the device (adaptive display management) wherein aggregating the results per color component (color values, luminance, color grade) comprises applying a weighting factor (weighting coefficients) to each color component (color values, luminance, color grade), (paragraph [0062]).
As to claim 16, Pylartz et al disclose (fig. 1) the device (adaptive display management) wherein the optical sensor (ambient light sensor) detects the amount of illumination (illumination) in the optical sensing region (front of display 120) while the display device (120) is illuminated with the representation of the input frame (102), (paragraphs [0043], [0049]).
As to claim 17, Pylartz et al disclose (fig. 1) the method wherein the estimated (estimate) contribution per color component (color values, luminance, color grade) in the optical sensing region (front of display 20) of the input frame (102) is based on an average brightness (luminance) per color component (color values, luminance, color grade) in the optical sensing 
As to claim 18, Pylartz et al disclose (fig. 2) a controller (110) configured to determine (determine) an amount of ambient light illumination (ambient light), the controller (110) comprising: first circuitry (225) configured to receive an estimated (estimate) contribution  per color component (color values, luminance, color grade) in an optical sensing region (front of display 120) of an input frame (102) to be displayed (displayed) on a display device (120), wherein the optical sensing region (front of display 120) corresponds to a location of an optical sensor (ambient light sensor) in a display region (front of display 120) of the display device (120), (paragraph [0049]) wherein (fig. 2) the input frame (102) comprises digital information (206) for each color component (color values, luminance, color grade) for each pixel of the input frame (102), (paragraph [0052]-[0055]); second circuitry (220) configured to receive, from an optical sensor controller (130), (paragraph [0048]) an amount of illumination (ambient light) in the optical sensing region (front of display 120) detected by an optical sensor (sensor) while the display device (120) is illuminated with a representation of the input frame (102); and third circuitry (230) configured to determine the amount of ambient light illumination (ambient light) based on the estimated (estimates) contribution per color component (color values, luminance, color grade) in the optical sensing region (front of display 120) of the input frame (102) and the amount of illumination (illumination) in the optical sensing region (front of panel 120) detected by the optical sensor (ambient light sensor), (paragraphs [0055]-[0056], [0065]). Pytlarz et al fail 
As to claim 19, Pylartz et al disclose (fig. 1) the controller (130) wherein the estimated (estimates) contribution per color component (color values, luminance, color grade) in the optical sensing region (front of display 120) of the input frame (102) is based on an average brightness (luminance) per color component (color values, luminance, color grade) in the optical sensing region (front of display 120) of the input frame (102); and wherein the amount of illumination (illumination) in the optical sensing region (front of display 120) detected by the optical sensor (sensor) is based on an average brightness (luminance) per color component (color values, luminance, color grade) detected by the optical sensor (ambient light sensor) in the optical sensing region (front of display 120), (paragraphs [0043]-[0045]).
As to claim 20, Pylartz et al disclose (fig. 1) the controller (130) wherein determining (determine) the amount of ambient light illumination (ambient light) comprises 
As to claim 21, Pytlarz et al disclose (fig. 1) the method wherein the estimated (estimate) contribution per color component (color values, luminance, color grade) in the optical sensing region (front of display 120) of the input frame (102) is received from a display controller (130) configured to convert the input frame (102) to analog voltage levels (signals) to drive display elements (color components) of the display device (120), (paragraphs [0043]-[0044], [0049]).
As to claim 22, Pytlarz et al disclose (fig. 1) the device wherein the estimated (estimate) contribution per color component (color values, luminance, color grade) in the optical sensing region (front of display 120) of the input frame (102) is received from a display controller (130) configured to convert the input frame (102) to analog voltage levels (signals) to drive display elements (color components) of the display device (102), (paragraphs [0043]-[0044], [0049]).
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/04/2021, with respect to the rejections of claims 1-20 have been fully considered and are persuasive. However, upon further consideration, a new grounds of rejection is made. Claims 7 and 16 canceled.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DON J WILLIAMS/Examiner, Art Unit 2878




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878